William B. Brown, J.,
dissenting. In my judgment, the threshold question is whether there was a vacancy for the position of sergeant in fiscal year 1979. Because I believe that the instant cause is governed by State, ex rel. Finn, v. Garfield Heights (1973), 34 Ohio St. 2d 5, and because it is of no consequence that the sergeant’s position was already in existence, I would find that council did not appropriate the funds for appellant’s promotion. Therefore, there was no vacancy.
Celebrezze, C. J., and Holmes, J., concur in the foregoing dissenting opinion.